DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in FIG. 2 not mentioned in the description: 114.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [15] of the description: 118.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
A toroidal retention portion as set forth in claims 7, 14 and 20.  A toroidal portion, by definition, requires the portion to be a closed curve.  However, FIGS. 3 and 4 clearly show portion 404 being open in an axial direction.
The toroidal retention portion bears against a surface of the cavity as set forth in claims 7, 14 and 20.  By definition, a cavity is an empty space or hollow.  As such, a cavity would not have a surface.  FIGS. 3 and 4 clearly show portion 404 bearing against surface 112 of the base that helps define cavity 106.
No new matter should be entered.

Specification
2.	The disclosure is objected to because of the following informalities:
All references to a “toroidal” retention portion should be corrected because it is clear from FIGS. 3 and 4 that portion 404 is not toroidal because it is open in the axial direction.
The description of the toroidal retention portion bearing against a surface of the cavity in paragraph [5] should be corrected because FIGS. 3 and 4 clearly show portion 404 bearing against surface 112 of the base that helps define cavity 106.
Appropriate correction is required.
Claim Objections
3.	Claim 1 is objected to because of the following informality:  In line 2 of claim 1, the phrase “a hubcap” should be replaced with the phrase -- the hubcap -- for clarity because “a hubcap” was previously set forth in the preamble of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-9, 14, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 14 and 20, the limitation “the toroidal retention portion bears against a surface of the cavity” renders the claims indefinite because it is unclear how a portion can bear against a surface of a cavity when, by definition, a cavity does not have any surfaces.  Instead, it is clear from FIGS. 3 and 4 that portion 404 bears against surface 112 of the base that helps define cavity 106.



Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 10, 11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton (US 6,938,963 B2).
	Regarding claims 1-5, Denton discloses a plug 10 for a hubcap 16, comprising: a base 47 configured to fit into and obstruct a port 12 of a hubcap (Fig. 2; lines 46-49 of col. 2), wherein the base at least partially defines a cavity (unlabeled cavity defined by surfaces 46 and 48 in Fig. 2) therein; and a cap (comprised of 20 and portion of body 34 defined by outer end face portion 18, inwardly tapering axially outer surface 36 and transition surface 48) and extending radially outward from the base at 36 (Fig. 2), wherein the cap defines an opening 30 therein, the opening extending at least partially radially (Fig. 4), and a passage (defined by surface 50, surface 52 and slit 62) extending axially between the opening and the cavity (Figs. 2 and 4), wherein the opening is in fluid communication with the cavity via the passage (evident from Figs. 2 and 4, and lines 21-29 of col. 3), wherein the cap and the base are integrally formed as a single part (Fig. 2), wherein the base expands radially outwards as proceeding away from the cap (Fig. 2), 42, 44 that is opposite to the cap, the cavity being open ended at the axial end (Fig. 2), and wherein the base comprises a retention lip (unlabeled, but clearly shown in Fig. 2) extending radially outwards from a remainder of the base proximal to the axial end (Fig. 2), and wherein the base defines a retention contour 40 between the retention lip and the cap, wherein the axial end of the base is configured to deform radially inwards as the base is received into the port of the hubcap, and wherein the hubcap is received in the retention contour to hold the plug in place (Fig. 2; lines 1-12 of col. 3).
	Regarding claims 10, 11 and 17-19, Denton discloses a hubcap 16, comprising: a hubcap body defining a port 12; and a plug 10 configured to be received into the port, so as to at least partially obstruct the port (Fig. 2; lines 46-49 of col. 2), wherein the plug comprises: a base 47 configured to fit into and couple with the port (Fig. 2; lines 46-49 of col. 2), wherein the base at least partially defines a cavity (unlabeled cavity defined by surfaces 46 and 48 in Fig. 2) therein; and a cap (comprised of 20 and portion of body 34 defined by outer end face portion 18, inwardly tapering axially outer surface 36 and transition surface 48) extending radially outward from the base at 36 (Fig. 2), wherein the cap defines an opening 30 therein, the opening extending at least partially radially (Fig. 4), and a passage (defined by surface 50, surface 52 and slit 62) extending axially between the opening and the cavity (Figs. 2 and 4), wherein the opening is in fluid communication with the cavity via the passage (evident from Figs. 2 and 4, and lines 21-29 of col. 3), and wherein the plug is integrally formed as a single piece (Fig. 2), wherein the hubcap body defines an inner chamber configured to hold a lubricant (implicit from at least lines 23-26 of col. 1), wherein the port in the hubcap body is a center-fill port defined proximal to an axial middle of the hubcap body (Fig. 2), and wherein the hubcap body comprises a rim at 17 defining the port in the hubcap body (Fig. 2), wherein the plug comprises a retention 40, wherein the retention lip is received through the port in the hubcap body (Fig. 2; lines 1-12 of col. 3), and wherein the retention contour engages the rim to maintain a position of the plug in the port in the hubcap body (Fig. 2; lines 1-12 of col. 3).  

10.	Claims 1, 6-10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (CN 108150687 A; hereinafter “Xue”).
	Regarding claims 1 and 6-9, Xue, in the embodiment shown in Figs. 3-9, discloses a plug (shown in Fig. 9) for a hubcap 8, comprising: a base (comprised of 85 and smaller diameter portion of 101) configured to fit into and obstruct a port of a hubcap (Fig. 4), wherein the base at least partially defines a cavity (unlabeled, but shown in Figs. 6-9) therein; and a cap (comprised of larger diameter portion of 101 and 107) extending radially outward from the base, wherein the cap defines an opening (comprised of hole 105 and unlabeled chamber in cap shown in Figs. 6-9) therein, the opening extending at least partially radially at 105, and a passage 108 extending axially between the opening and the cavity (Figs. 6-8), wherein the opening is in fluid communication with the cavity via the passage (Fig. 8), further comprising an inner splash shield 111 positioned in the cavity (Figs. 6-9), wherein the inner splash shield comprises an opening 121 that communicates with, but is not aligned with, the passage (Figs. 6-8), wherein the inner splash shield comprises a bottom (axial inboard surface of 111), a cylindrical side surface (axially extending surface of 111 with opening 121 extending therethrough), and a toroidal retention portion (flange retention portion shown in Figs. 6-8 that is received in groove of 101; this flange retention portion is considered to be “toroidal” in the same manner as Applicant’s non-toroidal retention portion is also considered to be “toroidal”), and wherein the toroidal 101 that receives the flange portion) of the cavity, so as to retain the inner splash shield in the cavity (Figs. 6-8), wherein the opening of the inner splash shield extends radially through the cylindrical side surface (Figs. 6-8), and wherein the passage is aligned with the bottom of the inner splash shield (Figs. 6-8), and wherein the passage extends axially between the cavity and the opening of the cap (Figs. 6-8).
	  Regarding claims 10 and 13-19, Xue, in the embodiment shown in Figs. 3-9, discloses a hubcap 8, comprising: a hubcap body defining a port (unlabeled opening evident from Fig. 4 that receives plug); and a plug (shown in Fig. 9) configured to be received into the port (Fig. 4), so as to at least partially obstruct the port (Fig. 4), wherein the plug comprises: a base (comprised of 85 and smaller diameter portion of 101) configured to fit into and couple with the port (Fig. 4), wherein the base at least partially defines a cavity (unlabeled, but shown in Figs. 6-9) therein; and a cap (comprised of larger diameter portion of 101 and 107) extending radially outward from the base, wherein the cap defines an opening comprised of hole 105 and unlabeled chamber in cap shown in Figs. 6-9) therein, the opening at 105 extending at least partially radially, and a passage 108 extending axially between the opening and the cavity (Figs. 6-8), wherein the opening is in fluid communication with the cavity via the passage (Fig. 8), wherein the plug further comprises an inner splash shield 111 positioned in the cavity (Figs. 6-9), and wherein the inner splash shield defines an opening 121 that is in communication with, and not axially aligned with, the passage (Figs. 6-8), wherein the inner splash shield comprises a bottom (axial inboard surface of 111), a cylindrical side surface (axially extending surface of 111 with opening 121 extending therethrough), and a toroidal retention portion (flange retention portion shown in Figs. 6-8 that is received in groove of 101; this flange retention portion is considered to be “toroidal” 101 that receives the flange portion) of the cavity, so as to retain the inner splash shield in the cavity (Figs. 6-8), wherein the opening of the inner splash shield extends radially through the cylindrical side surface, and wherein the passage is aligned with the bottom of the inner splash shield (Figs. 6-8), wherein the hubcap body comprises a flange (unlabeled, but shown in Fig. 4) configured to be coupled to a wheel (Fig. 4), wherein the hubcap body defines an inner chamber (shown in Fig. 4) configured to hold a lubricant (evident from 111 being described as an “oil baffle disc”), wherein the port in the hubcap body is a center-fill port defined proximal to an axial middle of the hubcap body (Fig. 4), and wherein the hubcap body comprises a rim (unlabeled, but shown in Fig. 4) defining the port in the hubcap body, wherein the plug comprises a retention lip (radially outer portion of 85 in Fig. 9) and a retention contour (outer radial surface of 85), wherein the retention lip is received through the port in the hubcap body (Fig. 4), and wherein the retention contour engages the rim to maintain a position of the plug in the port in the hubcap body (Fig. 4).  

Allowable Subject Matter
11.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617